Citation Nr: 0831012	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-01 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities secondary to diabetes 
mellitus.

2.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

3.  Entitlement to an initial evaluation greater than 10 
percent for glaucoma.

4.  Entitlement to an initial evaluation greater than 10 
percent for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1968 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

On a VA Form 9 which was received at the Board in January 
2006, the veteran indicated that he desired to attend a 
hearing to be conducted by a Veterans Law Judge at his local 
RO.  In March 2006, VA received a statement from the veteran 
indicating that he no longer desired to attend the hearing.  

The increased rating claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify if any further action is required on the part of 
the veteran.  


FINDING OF FACT

The evidence with regard to whether the veteran currently 
experiences peripheral neuropathy of the lower extremities 
due to diabetes mellitus is in relative equipoise. 


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for peripheral neuropathy 
of the lower extremities secondary to diabetes mellitus

Analysis

In August 2003, the veteran submitted a claim of entitlement 
to service connection for diabetes mellitus.  In connection 
with the claim, the RO determined that a claim of entitlement 
to service connection for peripheral neuropathy was raised by 
the evidence of record.  The RO denied the claim in July 
2004.  

The RO denied the claim in July 2004 based on the report of a 
June 2004 VA peripheral nerves examination.  At the time of 
the examination, the veteran reported that he experienced 
slight tingling in his left foot and left hand which was not 
associated with any particular activity.  Physical 
examination revealed that the veteran perceived vibratory and 
monofilament stimulations throughout the upper and lower 
extremities without complaint.  The diagnosis was peripheral 
neuropathy not found at the time of the examination.  

Additionally, a VA diabetes mellitus examination was 
conducted in January 2004.  At that time, the veteran denied 
neurologic symptoms.  Physical examination revealed that the 
veteran was neurologically intact in the upper and lower 
extremities with vibratory sense and monofilament 
stimulation.  The pertinent diagnosis was diabetes mellitus 
type 2.  

The Board finds that there is other evidence of record, 
however, which supports the veteran's claim.  

A private clinical record dated in January 2001 reveals that 
deep tendon reflexes were found to be present in the knees 
but entirely absent in the ankles.  The pertinent impressions 
were diabetes Type 2 on insulin treatment and diabetic 
peripheral neuropathy.  

A private clinical record dated in February 2003 indicates 
testing was interpreted as revealing that deep tendon 
reflexes were totally absent without any  knee or ankle 
jerks.  The pertinent impressions were diabetes mellitus and 
peripheral diabetic neuropathy.  

A September 2004 VA clinical record indicates that the 
veteran was being seen at that time for follow up and 
treatment for diabetes mellitus type 2 with peripheral 
neuropathy.  It was noted that the veteran had been diabetic 
for seven years and did have some neuropathy-type pain.  
Monofilament testing was determined to be abnormal 
bilaterally with decreased sensation.  The pertinent 
assessment was controlled diabetes mellitus type 2 with 
neurological manifestations.  

An April 2005 VA clinical record indicates that neurological 
testing was interpreted as being mildly decreased.  The 
pertinent assessment was diabetes mellitus with mild 
neuropathic changes.  

A September 2005 VA clinical record indicated that testing 
with monofilament was determined to be within normal limits 
bilaterally but an assessment of controlled diabetes mellitus 
with neurological manifestations was made.  

An October 2005 VA clinical record reveals that neurological 
testing demonstrated a mild decreased sensation to sharp/dull 
stimulus, mildly decreased position sense, mildly decreased 
vibratory sense and mildly decreased Semmes Weinstein 
filament test in the lower extremities.  The pertinent 
assessment was diabetes mellitus with mild neuropathic 
changes.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In the current case, the evidence of record establishes that 
service connection has been granted for diabetes mellitus.  
Furthermore, there is competent evidence of record which 
includes diagnoses of peripheral neuropathy of the lower 
extremities and links the disorder to the service-connected 
diabetes mellitus.  The clinical records dated in January 
2001, February 2003, September 2004, April 2005, September 
2005 and October 2005 all include assessments of neurological 
problems of the lower extremities which are linked to the 
diabetes mellitus.  The January 2001 and February 2003 
clinical records actually include assessments of diabetic 
peripheral neuropathy.  The other clinical records include 
assessments of diabetes mellitus with associated neurological 
manifestations.  While not a direct diagnosis of peripheral 
neuropathy due to diabetes mellitus, these other records also 
serve to link currently existing neurological changes to the 
diabetes mellitus.  The evidence which weighs against the 
veteran's claim are the reports of the two VA examinations 
which failed to result in diagnoses of peripheral neuropathy.  
The Board finds that, at a very minimum, the evidence with 
regard to whether the veteran currently experiences 
peripheral neuropathy as a result of diabetes mellitus is in 
equipoise.  The Board can find no reason to favor one piece 
of evidence over another with regard to probative value.  
There is both positive and negative evidence of record which 
is based on neurological testing.  As the evidence is in 
equipoise and upon application of the benefit of the doubt, 
the Board finds that service connection is warranted for 
peripheral neuropathy of the lower extremities.  

As the Board is granting service connection for peripheral 
neuropathy of the lower extremities secondary to diabetes 
mellitus, there is no need to discuss compliance with VA 
duties to notify and assist found at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) with regard to this claim.  


ORDER

Service connection for peripheral neuropathy of the lower 
extremities secondary to diabetes mellitus is granted subject 
to the laws and regulations governing monetary awards.  


REMAND

The veteran has claimed entitlement to initial compensable 
ratings for his service-connected glaucoma/cataracts, 
erectile dysfunction and hypertension.  The Board finds that, 
prior to adjudication of the claims, further development is 
required to satisfy the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must (1) notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, (2) which information 
and evidence VA will obtain, (3) and which information and 
evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a) (West 2002).  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  
In the current case, the veteran was not provided with any 
VCAA notice with regard to the erectile dysfunction and 
hypertension claims.  Furthermore, during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires that notice be provided 
concerning the evaluation and the effective date that could 
be assigned should the veteran's claims be granted.  The 
veteran has not been sent a letter which complies with 
Dingess.  Proper notification must be sent to the veteran on 
these claims.  

The last time the service-connected erectile dysfunction, 
glaucoma/cataracts, and hypertension were evaluated by VA for 
compensation and pension purposes was in June 2004.  These 
examinations are now over 4 years old.  As the issues on 
appeal are being remanded to cure procedural defects, the 
Board finds the veteran should be afforded new VA 
examinations in order to determine the current nature, extent 
and severity of the service-connected disabilities on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with appropriate 
VCAA notice, VA's duties there under, and 
the delegation of responsibility between 
VA and the veteran in procuring the 
evidence relevant to his increased 
ratings claims, including which portion 
of the information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of 
the veteran as required by 38 U.S.C.A. §§ 
5103, 5103A  and 38 C.F.R. § 3.159.  
Issue notice to the appellant, informing 
him to provide medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities on appeal 
and the effect that worsening has on his 
employment and daily life.  Additionally, 
he must be notified that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  The 
notice must also provide examples of the 
types of medical and lay evidence that 
the appellant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Dingess/Hartman.  

2.  Schedule the veteran for appropriate 
VA examinations to determine the nature, 
extent and current severity of the 
service-connected erectile dysfunction, 
glaucoma/cataracts and hypertension.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner(s) 
should be accomplished.  A complete 
rationale for all opinions expressed must 
be provided in a typewritten report.

3.  Thereafter, readjudicate the claims.  
If the maximum benefit sought remains 
denied for any of the issues, the veteran 
and his attorney should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


